Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe (1786631) in view of Somoza et al (5995063).
Roe figure 8 shows a stealth pole (able to function as claimed), comprising:

a plurality of stiffener members (B) attached to the first splice plate and the second splice plate; wherein the plurality of stiffener members are placed in tension, compression or a combination thereof, and the plurality of stiffener members reinforce the spine (reinforced against transverse/vertical forces), wherein the plurality of stiffener members comprise a rod, a wire, a high tenacity polymeric fiber rope, a bar or a combination thereof.
	Roe does not show a plurality of telecommunications antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections, wherein the canister cover covers the spine, the first splice plate, the second splice plate, and the plurality of antennas.
	Somoza et al shows the use of hollow mast to support antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections to reduce cost and improve aesthetic appearance (col 1 lines 24-29, 49-52).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Roe’s structures to show the use of hollow mast to support antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the 
	Roe as modified further shows a plurality of telecommunications antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections, wherein the canister cover covers the spine, the first splice plate, the second splice plate, and the plurality of antennas.


Claims 15-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (5687537) in view of Somoza et al (5995063). 
Noble figure 5 shows a stealth pole (able to function as claimed), comprising:
a plurality of canister sections (20), each of the plurality of canister sections comprising a spine (20), a first splice plate (18) located on a first end of the spine, a second splice plate (16) located on a second end of the spine; and a plurality of stiffener members (33) attached to the first splice plate and the second splice plate; wherein the plurality of stiffener members are placed in tension, compression or a combination thereof, and the plurality of stiffener members reinforce the spine (reinforced against transverse/vertical forces), wherein the plurality of stiffener members comprise a rod, a wire, a high tenacity polymeric fiber rope, a bar or a combination thereof, wherein the plurality of canister sections are adjacent each other on the stealth pole such that the first splice plate (18) of a first canister section abuts a second splice plate (16) of a second canister section at an interface between the first canister section and the second canister section, and the plurality of stiffener members extend through the first splice plate of the first canister section and the second splice plate of the second canister section such 
Noble does not show a plurality of telecommunications antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections, wherein the canister cover covers the spine, the first splice plate, the second splice plate, and the plurality of antennas.
	Somoza et al shows the use of hollow mast to support antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections to reduce cost and improve aesthetic appearance (col 1 lines 24-29, 49-52).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Noble’s structures to show the use of hollow mast to support antennas that send or receive wireless communication signals located within at least one of the canister sections, a canister cover corresponding to at least one of the plurality of canister sections in order to reduce cost and improve aesthetic appearance as taught by Somoza et al.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble (5687537) in view of Somoza et al (5995063).
Noble as modified shows all the claimed limitations except for the tension applied to one or more of the stiffener members is from about 1% to about 5% of the maximum tension capacity.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Noble’s modified structures to show the tension applied to one or more of the stiffener members is from about 1% to about 5% of the maximum tension capacity in order to provide sufficient compression strength and yet able to compensate for higher loads without fracturing.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
With respect to Roe, the reference shows spine (each of part p), and stiffener (B).  The reference shows spine and stiffener as claimed.  There is no structural difference between the claimed spine/stiffener to that of Roe.  
With respect to Noble, the reference shows a spine (20), and a plurality of stiffener members (33).  The reference shows spine and stiffener as claimed.  
With respect to the function of compression/tension, examiner respectfully points out that the claims state “ in tension, compression or a combination thereof”.  The reference shows the structures and able to function “ in tension, compression or a combination thereof” as set forth. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/8/2021